Citation Nr: 0332943	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  98-05 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel




INTRODUCTION

The veteran had active military service from September 1956 
to July 1984, when he retired.  The veteran died in December 
1993.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas, in which the RO denied service connection for 
the cause of the veteran's death.  The RO also determined 
that the appellant had not established eligibility for 
Dependents' Educational Assistance.

The appellant had been scheduled for a hearing before the 
Board in Washington, DC, on five occasions, that is, August 
2002, October 2002, January 2003, May 2003 and October 2003, 
all of which were cancelled by her prior to the scheduled 
hearing date.  See 38 C.F.R. 20.702 (2002)


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)).  The statute also revised the former section 5107(a) 
of title 38, United States Code, to eliminate the requirement 
that a claimant must come forward first with evidence to well 
ground a claim before the Secretary of Veterans Affairs is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."  The Federal Circuit 
further held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board that information or 
evidence is needed from the appellant, it violated the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled American Veterans, supra at 1348 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA notice is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

In this case, the record reflects that the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA; nor does the record 
reflect that the RO issued an evidence development letter 
consistent with the notice requirements of the VCAA.  The 
Court has indicated that 38 U.S.C.A. § 5103(a), as amended by 
the VCAA, requires the RO to inform a claimant as to which 
evidence VA will provide and which evidence the claimant is 
to provide, and require remand where the RO failed to do so 
before transferring the case to the Board.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, particularly in 
view of recent decisions.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (holding that the Board must 
identify any VCAA notice documents in the file which comply 
with Quartuccio).  

The Board notes that, notwithstanding the RO's failure to 
provide notification to the appellant consistent with the 
requirements of the VCAA, the RO did assist the appellant by 
obtaining the veteran's hospital records from the Temple VA 
Medical Center (MC) for periods of hospitalizations in 
December 1993, July 1993, and November-December 1989.  The RO 
also requested medical data from the National Personnel 
Records Center (NPRC) and the Department of the Air Force.  
The appellant had specifically requested that the RO obtain 
records from Wilford Hall Lackland Air Force Base (LAFB).  
The NPRC search revealed negative findings for the veteran's 
outpatient records from January 1991 to January 1994 from 
LAFB.  The Department of the Air Force responded that there 
was no date specified for inpatient admissions and that there 
were no outpatient records in file.  But also it reported 
that the veteran was not in their database.

The appellant's representative has suggested that another 
attempt be made to obtain records from the Department of the 
Air Force, because October 1992 has been provided as the date 
of the veteran's inpatient admission at LAFB.  As mentioned 
above, the Department of the Air Force responded that the 
veteran was not in their database, and the NPRC search was 
negative for any findings at LAFB in 1992.   Therefore 
another request for the same records would not be productive.  
Thus, to the extent of the appellant's requests to obtain the 
records mentioned above, the RO has provided the necessary 
assistance.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  Provide the appellant appropriate 
notice under the VCAA and other 
controlling authority.  Such notice 
should specifically apprise her of the 
provisions of the VCAA as well as 
evidence and information necessary to 
substantiate her claim, and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitations within which to submit any 
evidence or information.  The RO should 
review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), and any other applicable legal 
precedent or enactment. 

2.  With any additional information, 
argument, or evidence from the appellant 
regarding her claim for an earlier 
effective date, the RO should review the 
appellant's claim (after obtaining any 
additional evidence if warranted).  If 
the decision with respect to the claim 
remains adverse, the appellant should be 
furnished a Supplemental Statement of the 
Case, to include the provisions of 
38 C.F.R. § 3.159, and afforded a 
reasonable period of time within which to 
respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



